Title: From Thomas Jefferson to Madame de Bréhan, 3 December 1790
From: Jefferson, Thomas
To: De Bréhan, Madame



Dear Madam
Philadelphia Dec. 3. 1790.

The letter of May 11. with which you were so good as to honour me, did not come to hand till the 14th. of October when  I was on a visit to Virginia, from whence I returned to this place a few days ago only. Accept my sincere regrets at the perverse arrangements of fortune which seems to have made a point of disappointing all my wishes to be near you, and every occasion even of seeing you. She has equally sported with your sensibility in placing you here during the contests excited by our change of government, and when all was become quiet here you have been transferred to be the spectators of the greater confusions of another revolution. Are you sure that your destiny will not prepare such another scene for you at Berlin?—I am glad that the difficulties of accomodating yourself to the habits and manners of a foreign country (which I foretold to you, and you would not believe) were at length passed, and that you found our country, all circumstances considered, not a disagreeable one. If your separation from it occasioned regret in your mind, be assured that much has been felt by your acquaintances here, who are deeply impressed by the information that the destination of the Count de Moustier is changed. I cannot make up my mind to the idea that I am no more to see you, and am determined to hope that, some time or other, either you will come to America, or I go to Europe, and be again indulged with your society, which had been among the most solacing of my prospects on changing my residence from the seat of your government to that of ours. Continue my dear Madam to honour me with your friendship and to believe that among those who love you most there is no one who feels a higher respect or more sincere attachment for you than him who has the honour to be Dear Madam Your most obedient & most humble servt,

Th: Jefferson

